CCA #       13-13-00544-CR                          OFFENSE:     Habeas Corpus
                                                                                         VJ3-/S"
STYLE:      Ex Parte Markus Antonius Green v.       COUNTY:      De Witt


TRIAL COURT:              24th District Court                                                   MOTION

TRIAL COURT #:            90-1-7951 & 90-1-7951-        FOR REHEARING IS:
                          A                             DATE: March 12, 2015
TRIAL COURT JUDGE:        Hon. Kemper Stephen           JUDGE: Chief Justice Valdez
                          Williams
DISPOSITION: Affirmed

DATE:
JUSTICE:                                  PC    S

PUBLISH:                                DNP:



CLKRECORD:                                              SUPPCLKRECORD          X_
RPTRECORD:                                              SUPP RPT RECORD        X_
STATE BR:                                               SUPP BR
APPBR:                                                   PROSE BR          X




                                   IN THE COURT OF CRIMINAL APPEALS
                                                                                      V32-/5"
                                                       CCA#
                                                                                         V33-AT

          PRO SB                     Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                        JUDGE:

                                                         SIGNED:                          PC:

JUDGE:                                                   PUBLISH:                        DNP:




                   MOTION FOR REHEARING IN               MOTION FOR STA Y OF MANIDATE IS:

CCA IS:                       ON                                                    ON

JUDGE:                                                  JUDGE: